IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-40015
                               Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

REYNALDO VARGAS; ELISANDRO VARGAS,

                                                 Defendants-Appellants.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-505-2
                       --------------------
                         December 19, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Reynaldo Vargas and Elisandro Vargas appeal from their

jury-trial convictions for conspiracy to possess more than 100

kilograms of marihuana with intent to distribute. Elisandro Vargas

also appeals     his    conviction    for   possession   of   more    than   100

kilograms of marihuana with intent to distribute and his sentence.

          With     regard      to   Reynaldo   Vargas’   challenge     to    the

sufficiency of the evidence, we have reviewed the record and the

briefs of the parties and hold that the evidence presented at trial

was sufficient for a reasonable jury to have found, beyond a

reasonable     doubt,   that    Reynaldo    Vargas   conspired   to    possess

     *
Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 00-40015
                                     -2-

marihuana with intent to distribute it.          Jackson v. Virginia, 443
U.S. 307, 319 (1979).

     Elisandro Vargas avers in an entirely conclusional fashion

that the evidence was insufficient to sustain his convictions for

conspiracy to possess marihuana with intent to distribute and

possession of marihuana with intent to distribute. The appellant’s

brief must contain an argument, which in turn must contain his

“contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies”

and “for each issue, a concise statement of the applicable standard

of review[.]”    Fed. R. App. P. 28 (a)(9); see Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). General arguments giving only broad

standards   of   review   and    not   citing   to   specific   errors   are

insufficient to preserve issues for appeal.             See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Elisandro Vargas’ attorney has inadequately briefed the issue.

The two-paragraph argument contains no citation to the record and

contains the wrong standard of review.          The brief contains no real

“argument” on the issue of the insufficiency of the evidence;

rather, it is composed wholly of conclusional allegations.           Thus,

Elisandro Vargas’ insufficiency challenge to his convictions is

abandoned on appeal.

     Elisandro Vargas argues that he was denied his Sixth Amendment

right to a trial by a jury selected from a fair cross-section of

the community.      Elisandro Vargas fails to establish, or even

allege, a systematic exclusion of a distinctive group in the
                                No. 00-40015
                                     -3-

selection process for venire members.            Taylor v. Louisiana, 419
U.S. 522, 526-28 (1975).

      Elisandro Vargas avers that district court erred in failing to

strike the Government’s notice of enhancement because it was not

timely filed.     See   21    U.S.C.   §   851(a)(1).      Section   851(a)(1)

requires the Government to file an information with the court and

to notify the defendant of its intent to seek enhancement based on

a prior conviction.     United States v. Steen, 55 F.3d 1022, 1025-26

(5th Cir. 1995).

      Elisandro Vargas’ argument is without merit for it confuses

sentence enhancement with career-offender status. The notification

requirements of 21 U.S.C. § 851(a)(1) are triggered only when the

Government seeks to enhance the maximum sentence on the basis of

prior substance offenses.           United States v. Marshall, 910 F.2d
1241, 1245 (5th Cir. 1990). This statutory notice requirement does

not   apply,   however,      when   sentencing   is     conducted    under   the

guidelines and the defendant receives an increased sentence within

the statutory range.         Id.    Due to Elisandro Vargas’ two prior

felony drug convictions, he qualified for “career offender” status

under U.S.C.G. § 4B1.1. No enhancement under 21 U.S.C. § 851(a)(1)

was applied.

      AFFIRMED.